Exhibit 10.2

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”) is made and entered into as of December, 2013,
by and among EDGEWATER TECHNOLOGY, INC., a Delaware corporation (the “Company”)
and David Clancey (“Employee”).

RECITALS

WHEREAS, Company and Employee entered into that certain Employment Agreement
dated June 12, 2007 (the “Employment Agreement”) for a term commencing on
June 12, 2007 and continuing through December 31, 2010; and

WHEREAS, Company and Employee by their First Amendment to Employment Agreement
agreed to extend the term of the Employment Agreement through December 31, 2013;
and

WHEREAS, Company and Employee now desire again to extend the term of the
Employment Agreement; and

WHEREAS, Company and Employee also desire to amend certain of the terms and
conditions of the Employment Agreement as set forth herein, principally in order
to ensure compliance of the Agreement with Section 409A of the Code; and

WHEREAS, all capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows:

1. The term of the Employment Agreement is extended for an additional term
commencing on January 1, 2014 and continuing until December 31, 2016, unless
terminated sooner in accordance with Sections 5 or 6 of the Employment
Agreement.

2. Section 3.1 of the Employment Agreement is amended and restated as follows:

Base Salary. The Company shall pay to Employee a Base Salary at the rate of
$375,000.00 per annum through the expiration of the term, payable bi-weekly as
per normal pay practices of the Company. Such Base Salary shall be subject to
increase based upon review by the Compensation Committee of the Company (the
“Committee”) from time to time.



--------------------------------------------------------------------------------

3. The first sentence and second sentence of Section 5(c)(ii) are deleted and
replaced with the following:

(ii) at any time prior to the expiration of the Term, by the Company pursuant to
Section 5(a)(iv) above, or by Employee for Good Reason (as defined below), then
in such event Employee shall receive from the Company a sum (the “Severance
Payment”) equal to (i) two (2) times the Employee’s annual base salary in effect
at the time of such termination plus (ii) an amount equal to the Employee’s
bonus target established for the calendar year immediately preceding the
calendar year in which such termination occurs, such bonus amount to in no event
exceed one (1) year’s base annual base salary for the Employee, payable in two
installments as follows:

(a) thirty (30) days after the date of such termination, a first payment equal
to the greater of (i) $510,000 or (ii) two (2) times the Employee’s annual base
salary in effect at the time of such termination; and

(b) six months after the date of such termination, a second payment equal to the
excess of (i) the amount of the Severance Payment, over (ii) the amount paid
under subsection (a) immediately above.

4. Section 6(a) of the Employment Agreement is changed to read as follows:

(a) If Employee’s employment with the Company is terminated during the Term
following a Change in Control, either by the Company which is not for Cause or
by the Employee for Good Reason only:

(i) the Company shall pay Employee a lump sum amount equal to (i) two (2) times
the Employee’s annual base salary in effect at the time of such termination plus
(ii) an amount equal to the Employee’s bonus target established for the calendar
year immediately preceding the calendar year in which such termination occurs,
such bonus amount to in no event exceed one (1) year’s base annual base salary
for the Employee, payable in two installments as designated in amended
Section 5(a)(iv) above,

(ii) the provisions of Section 5(c)(ii) relating to exercisability of options,
restricted stock awards and Continued Health Care Coverage shall apply; and

(iii) the non-competition, non-solicitation and confidentiality provisions of
Section 7 shall apply for a period of only six (6) months from the effective
date of termination.

In such event, Employee shall have no further obligations under this Agreement,
other than continued compliance with Section 7 hereof during the aforementioned
period in the preceding sentence.

5. Section 5(a)(ii) of the Employment Agreement is changed to read as follows:

(ii) if, during the Term, Employee becomes unable to engage in any substantial
gainful activity because of any medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than 12 months (“Disability”); provided, however, that the
Company shall give Employee at least ten (10) days prior written notice of



--------------------------------------------------------------------------------

its intention to terminate this Agreement on account of such Disability, as of
the date set forth in the notice. In case of termination for Disability,
Employee shall be entitled to receive salary, benefits, and reimbursable
expenses owing Employee through the date of termination;

6. The definition of “Good Reason” shall include the circumstances listed in
Section 5(c)(ii) of the Employment Agreement only if, within ninety (90) days of
the initial existence of such circumstances, Employee gives written notification
thereof to the Company and Company fails to cure or correct such circumstances
within thirty (30) days of receipt of such notice.

7. Section 6(b) of the Employment Agreement is changed to read as follows:

(b) A “Change in Control” shall be deemed to have occurred on the date that:
(i) any person, or more than one person acting as a group (other than the
Company or an employee benefit plan of the Company), acquires (or has acquired
during the twelve month period ending on the date of the most recent acquisition
by such person or group), directly or indirectly, the beneficial ownership of
any voting stock of the Company and immediately after such acquisition such
person or group is, directly or indirectly, the beneficial owner of voting stock
of the Company which represents 50% or more of the total voting power of the
then-outstanding voting stock of the Company; (ii) the majority of the members
of the Board is replaced during any twelve month period by directors whose
appointment to the Board was not approved by a vote of at least two-thirds
(2/3) of the directors still in office immediately prior to such replacement;
(iii) the stockholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not sought or obtained, other than any such transaction
which would result in at least 75% of the total voting power represented by the
voting securities of the surviving entity outstanding immediately after such
transaction being beneficially owned by at least 75% of the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of more
than 50% (by fair market value) of the Company’s assets (other than cash).

8. Section 6(c)(i) of the Employment Agreement is changed to read as follows:

(c) (i) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or distribution by the Company to
or for the benefit of Employee (whether paid or distributed pursuant to this
Agreement or otherwise) would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, then amounts payable or distributable
pursuant to this Agreement shall be reduced to the minimum extent required so
that such “excess parachute payment” is reduced to zero.



--------------------------------------------------------------------------------

9. For purposes of the Notice provision under Section 9 of the Employment
Agreement, Aaron Gilman’s address is changed to the following:

Aaron Gilman, Esq.

Hinckley, Allen & Snyder LLP

28 State Street

Boston, MA 02109

10. Except as expressly amended as set forth herein, all other terms and
conditions of the Employment Agreement and the First Amendment to the Employment
Agreement shall remain in full force and effect, unaltered and unaffected
hereby, and the parties hereby ratify and confirm their rights and obligations
as set forth in said Employment Agreement, as amended herein.

11. This Second Amendment shall be construed and interpreted in accordance with
the laws of the State of Delaware.

12. This Second Amendment may be executed in counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or PDF shall be effective as delivery of a
manually-executed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first set forth above, intending this document to take effect as a sealed
instrument.

 

COMPANY: EDGEWATER TECHNOLOGY, INC. By:  

/s/ Timothy R. Oakes

Name:  

Timothy R. Oakes

Title:  

Chief Financial Officer

EMPLOYEE:

/s/ David Clancey

David Clancey